Title: From John Adams to Henry Alexander Scammell Dearborn, 20 November 1822
From: Adams, John
To: Dearborn, Henry Alexander Scammell



Dear Sir
Montezillo 20th. November. 1822

I pray you to accept my cordial thanks for the rich present of your Memoir, on the Commerce and Navigation of the Black Sea &ca. This work had been read to me throughout, three years ago, and I had long since purchased it if I had known where to find it. It is now the more acceptable to me as the it is a present from the Author. I know of no Monument that has ever yet been erected in America, of persevering application and indefatigable research, which has resulted in such a Mass of knowledge, as it relates to regions which will infallibly attract the attention of mankind, for Centuries to come, more than any other; and produce Revolutions, which no human sagacity can foresee in detail
your Work must increase in value and demand from year to year.
Accept again the thanks of your obliged / friend & most Ob. Servt.

John Adams